ORDER
The Disciplinary Review Board on January 13, 1997, having filed with the Court its decision concluding that WILLIAM C. GASPER, JR., of WHITING, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.1(a) and (b) (gross neglect and pattern of neglect); RPC 1.3 (lack of diligence); RPC 1.4(a) and (b) (failure to keep client reasonably informed or to explain a matter to the extent reasonably necessary to permit the client to make an informed decision); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that WILLIAM C. GASPER, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.